


Exhibit 10.5

 

Amendment to
System License Agreement

 

The System License Agreement dated March 30, 1982 between the Massachusetts
Institute or Technology (“M.I.T.”) and Aspen Technology, Inc. (“AspenTech”) is
hereby amended, effective as of March 30, 1982, as follows.

 

1.                                      
Premises.                                              The last premise is
deleted.

 

2.                                      
Section 3.3.                                   Section 3.3 is .amended to read
in its entirety as follows:

 

3.3                                 M.I.T. agrees that so long as this Agreement
is in effect and provided that LICENSEE has not received a notice under 7.1
prohibiting further use of Licensed Materials, M.I.T. will not permit any other
party to use or to have a license agreement with respect to any Licensed
Materials, which agreement contains any provision which is more favorable to
such other party than this Agreement is to LICENSEE except with regard to
licenses which may be granted to members of the Industrial Testing Program under
the Aspen Project.  In the event that M.I.T. grants any such provision to any
such other party, other than to members of the Industrial Testing Program, this
agreement shall be automatically modified thereby to afford LICENSEE such
provision.  Upon written request by LICENSEE, M.I.T. shall provide to LICENSEE’S
counsel access at M.I.T. to all license agreements with respect to Licensed
Materials.

 

3.                                      
Section 4.1                                      Section 4.1 is amended to read
in its entirety as follows:

 

4.1.                              M.I.T. represents that it has not, at this
time, granted any license of the Licensed Materials except to the U.S.
Government and to the participants in the Program of Industrial Testing under
the Aspen project.  However, M.I.T. reserves the right to issue such future
licenses as it, in its sole discretion, deems advisable.  LICENSEE acknowledges
that M.I.T. shall continue to own the right, title and interest (including
copyrights) in the Licensed Materials notwithstanding the License granted under
this Agreement, and LICENSEE agrees to comply with all laws applicable to its
use of the Licensed Materials.

 

4.                                       Section 5.  Section 5 is amended to
read in its entirety as follows:

 

5.                                       LICENSEE FEE

 

In consideration of the License granted to LICENSEE under §3 hereof, LICENSEE
shall pay to M.I.T. a license fee of Thirty Thousand Dollars ($30,000) which
shall be payable as follows:

 

(a)                                  Upon execution of this Agreement, the sum
of Five Thousand Dollars ($5,000);

 

(b)                                 On or before October 1, 1982 the sum of Five
Thousand Dollars ($5,000);

 

--------------------------------------------------------------------------------


 

(c)                                  On or before April 1, 1983, the sum of Five
Thousand Dollars ($5,000);

 

(d)                                 On or before October 1, 1983, the sum of
Five Thousand Dollars ($5,000);

 

(e)                                  On or before April 1, 1984, the sum of Five
Thousand Dollars ($5,000);

 

(f)                                    On or before October 1, 1984, the sum of
Five Thousand Dollars ($5,000).

 

5.                                       Section 7.2(d).  Section 7.2(d) is
amended  to read in its entirety as follows:

 

(d)                                 The U.S. Government places a substantial
portion of the Licensed Materials in the public domain or proposes to make a
substantial portion of the Licensed Materials available under licenses which
grant rights equivalent to the total rights granted hereunder;

 

Except as specifically amended hereby, the Agreement shall remain unchanged and
is hereby confirmed as being in full force and affect.

 

This amendment may be executed in two or more identical counterparts, each of
which, when duly executed and delivered shall be an original, but all of which
shall constitute a single instrument.  In making proof of this amendment, it
shall not be necessary to produce or account for more  than one such
counterpart.

 

ASPEN TECHNOLOGY, INC.

MASSACHUSETTS INSTITUTE OF TECHNOLOGY

 

 

 

 

By:

    /s/ Lawrence Evans

 

By:

/s/ George ???

 

 

Title:

President

 

Title:

  Director, Office of Sponsored Programs

 

 

Date:

September 13, 1982

 

Date:

9/29/82

 

--------------------------------------------------------------------------------
